Case 5:20-cv-01383-VAP-KK Document 18 Filed 03/05/21 Page 1 of 10 Page ID #:656



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.       EDCV 20-1383-VAP (KKx)                                 Date: March 5, 2021
  Title: Ryan Carter v. Swift Transportation Co. of Arizona, LLC



 Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


                 DEB TAYLOR                                               Not Reported
                 Deputy Clerk                                            Court Reporter


      Attorney(s) Present for Plaintiff(s):                   Attorney(s) Present for Defendant(s):
                 None Present                                             None Present

 Proceedings:      (In Chambers) Order Granting in Part and Denying in Part Defendant’s
                   Motion to Compel [Dkt. 15]


          On February 11, 2021, defendant Swift Transportation Co. of Arizona, LLC (“Defendant”)
 filed a “Motion to Compel Further Responses to its (1) Request for Production of Document, Set 1;
 and (2) Interrogatories, Set 1, and for Monetary Sanctions” (“Motion to Compel”), ECF Docket No.
 (“Dkt.”) 15, with a joint stipulation pursuant to Local Civil Rule 37-1, dkt. 15-1, JS. The Motion
 seeks responses to Interrogatories Nos. 26, 27, and 28 and Requests for Production Nos. 49, 50, and
 51. Id. On February 18, 2021, Defendant filed a supplemental brief. Dkt. 16. For the reasons set
 forth below, the Motion to Compel is GRANTED IN PART and DENIED IN PART.

                                              I.
                                    RELEVANT BACKGROUND

          On February 21, 2020, Plaintiff Ryan Carter (“Plaintiff”) filed a putative class action
 Complaint against Defendant and DOES 1 through 50 (collectively, “Defendants”) in San
 Bernardino County Superior Court. Dkt. 1-1, Compl. The Complaint alleges (1) failure to pay
 minimum wages in violation of California Industrial Welfare Commission (“IWC”) Wage Order
 MW-2014 and section 204 of the California Labor Code; (2) failure to pay wages under section 1194
 of the California Labor Code; (3) violation of section 203 of the California Labor Code; (4) failure to
 reimburse necessary expenditures in violation of section 2802 of the California Labor Code; and (5)
 violation of sections 17200 et seq. of the California Business & Professions Code. Id. at 11-19.
 Plaintiff alleges he was employed by Defendants as a truck driver and brings this class action on
 behalf of similarly situated class members who “consistently worked at Defendants[’] behest without


  Page 1 of 10                        CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
Case 5:20-cv-01383-VAP-KK Document 18 Filed 03/05/21 Page 2 of 10 Page ID #:657



 being paid all wages due” and reimbursed for “business expenses in the course of performing their
 required job duties[.]” Id. at 3, 5, 7.

         On June 23, 2020, Defendant filed an Answer to the Complaint. Dkt. 1-7.

         On July 13, 2020, Defendant removed the case to this Court. Dkt. 1.

        On October 6, 2020, the Court issued a Civil Trial Scheduling Order, setting July 5, 2021 as
 the deadline to file a motion for class certification. Dkt. 14.

        On October 15, 2020, Defendant served Plaintiff with (1) Interrogatories, Set One; (2)
 Request for Production of Documents, Set One; and (3) Requests for Admission, Set One. Dkts.
 15-2, Declaration of John D. Ellis in Support of Defendant’s Motion to Compel (“Ellis Decl.”), ¶ 5,
 Exs. D, E, F; 15-22, Declaration of Natalie Haritoonian in Support of Joint Stipulation re: Motion to
 Compel (“Haritoonian Decl.”), ¶ 3.

          On November 10, 2020, Plaintiff’s counsel requested a two-week extension to respond to
 Defendant’s discovery requests. Ellis Decl., ¶ 6; Haritoonian Decl., ¶ 4. Defendant agreed to
 Plaintiff’s request for an extension to December 3, 2020. Id.

        On December 3, 2020, Plaintiff served responses to Defendant’s discovery requests
 (“Responses”). Ellis Decl., ¶ 7; Haritoonian Decl., ¶ 6.

         On December 4, 2020, Defendant’s counsel sent Plaintiff’s counsel a letter via email to meet
 and confer regarding Plaintiff’s “boldly deficient” responses to Defendant’s discovery requests. Ellis
 Decl., ¶ 8, Ex. G. Defendant’s counsel requested Plaintiff supplement his responses and produce
 responsive documents no later than December 11, 2020. Id.; Haritoonian Decl., ¶ 7.

        On December 11, 2020, Plaintiff served his first supplemental responses (“First
 Supplemental Responses”) to Defendant’s (1) Interrogatories, Set One; (2) Request for Production
 of Documents, Set One; and (3) Requests for Admission, Set One. Ellis Decl., ¶ 9, Exs. H, I, J;
 Haritoonian Decl., ¶ 8.

        On December 23, 2020, Defendant’s counsel sent Plaintiff’s counsel another letter via email
 to meet and confer regarding multiple “deficient” supplemental responses, including Interrogatories
 Nos. 26, 27, and 28 and Requests for Production Nos. 49, 50, and 51. Ellis Decl., ¶ 10, Ex. K;
 Haritoonian Decl., ¶ 9. Defendant’s counsel requested Plaintiff further supplement his responses
 and produce responsive documents no later than January 4, 2021. Id.

          On December 28, 2020, Plaintiff’s counsel responded via email, stating she would provide
 additional supplemental responses to Defendant’s discovery requests by January 22, 2021, if
 Plaintiff’s counsel found such responses “necessary.” Ellis Decl., ¶ 11, Ex. L.

        On December 29, 2020, Defendant’s counsel responded via email declining to agree to
 another extension of time and requesting Plaintiff provide supplemental responses no later than
 January 11, 2021, prior to Plaintiff’s deposition on January 14, 2021. Id., ¶ 12, Ex. M.



  Page 2 of 10                      CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
Case 5:20-cv-01383-VAP-KK Document 18 Filed 03/05/21 Page 3 of 10 Page ID #:658



         On January 5, 2021, Plaintiff’s counsel responded via email, asking Defendant’s counsel to
 reconsider and allow Plaintiff until January 22, 2021 to review the December 23, 2020 meet and
 confer letter and provide supplemental responses, if necessary, because Plaintiff’s counsel planned to
 take “a few days off and it was the holidays.” Id., ¶ 13, Ex. N. The email further stated Plaintiff’s
 counsel would provide the responses before Plaintiff’s deposition but requested Defendant’s
 counsel provide alternative dates for the deposition because “Defendant served Plaintiff with a
 deposition notice without first confirming if the date even works for Plaintiff and his counsel[.]” Id.

        On January 11, 2021, Defendant’s counsel responded via email, stating Defendant would
 move to compel further responses if Plaintiff did not provide “compliant supplemental responses by
 January 18, 2021[.]” Id., ¶ 14, Ex. O.

         On January 18, 2021, Plaintiff’s counsel requested the parties meet and confer telephonically,
 seeking clarification regarding Defendant’s discovery requests. Id., ¶ 15; Haritoonian Decl., ¶ 10.

         On January 20, 2021, the parties met and conferred telephonically. Ellis Decl., ¶ 16;
 Haritoonian Decl., ¶ 10; see also Ellis Decl., ¶ 17, Ex. P. Plaintiff’s counsel agreed to provide
 supplemental responses to Interrogatory No. 28. Id. However, with respect to Interrogatories Nos.
 26 and 27 and Requests for Production Nos. 49, 50, and 51, Plaintiff’s counsel stated she needed to
 confer with the managing attorney regarding Plaintiff’s position. Haritoonian Decl., ¶ 11. Further,
 with respect to Interrogatory No. 51, Plaintiff’s counsel proposed providing the identity of Plaintiff’s
 phone carrier and an authorization to release records. Ellis Decl., ¶ 17, Ex. P.

         On January 22, 2021, Plaintiff’s counsel requested the parties meet and confer telephonically
 again regarding the remaining discovery issues. Id., ¶ 18; Haritoonian Decl., ¶ 12.

         On January 26, 2021, the parties met and conferred telephonically. Ellis Decl., ¶ 19;
 Haritoonian Decl., ¶ 12, Ex. B. During the call, Plaintiff’s counsel stated Plaintiff would supplement
 his responses to Interrogatories Nos. 26 and 27 to reflect his position “they were premature” and
 “agreed to provide facts regarding manageability and the trial plan at the time Plaintiff files his
 motion for class certification.” Id. Plaintiff’s counsel declined to supplement Plaintiff’s responses
 to Requests for Production Nos. 49, 50, and 51. Id. That same day, Plaintiff served his second
 supplemental responses (“Second Supplemental Responses”) to Defendant’s (1) Interrogatories, Set
 One; (2) Request for Production of Documents, Set One; and (3) Requests for Admission, Set One.
 Ellis Decl., ¶ 20, Exs. Q, R, S; Haritoonian Decl., ¶ 13.

          On February 11, 2021, Defendant filed the instant Motion to Compel, dkt. 15, with a joint
 stipulation pursuant to Local Civil Rule 37-1, dkt. 15-1, JS.

       On February 18, 2021, Defendant filed a supplemental brief in support of the Motion to
 Compel. Dkt. 16.

         The matter thus stands submitted.

                                               II.
                                        LEGAL STANDARD

         Federal Rule of Civil Procedure 26(b) provides that parties may obtain discovery regarding:
  Page 3 of 10                       CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
Case 5:20-cv-01383-VAP-KK Document 18 Filed 03/05/21 Page 4 of 10 Page ID #:659




         any nonprivileged matter that is relevant to any party’s claim or defense and
         proportional to the needs of the case, considering the importance of the issues at
         stake in the action, the amount in controversy, the parties’ relative access to relevant
         information, the parties’ resources, the importance of the discovery in resolving the
         issues, and whether the burden or expense of the proposed discovery outweighs its
         likely benefit.

 FED. R. CIV. P. 26(b)(1). Relevant information “need not be admissible in evidence to be
 discoverable.” Id. A court “must limit the frequency or extent of discovery otherwise allowed” if:

         (i) the discovery sought is unreasonably cumulative or duplicative, or can be obtained
         from some other source that is more convenient, less burdensome, or less expensive;
         (ii) the party seeking discovery has had ample opportunity to obtain the information
         by discovery in the action; or
         (iii) the proposed discovery is outside the scope permitted by Rule 26(b)(1).

 FED. R. CIV. P. 26(b)(2)(C).

          “[G]eneral or boilerplate objections such as ‘overly burdensome and harassing’ are improper
 – especially when a party fails to submit any evidentiary declarations supporting such objections.”
 A. Farber & Partners, Inc. v. Garber, 234 F.R.D. 186, 188 (C.D. Cal. 2006) (citations omitted)
 (faulting defendant for making “boilerplate objections to almost every single request for production,
 including broad relevancy objections, objections of ‘overly burdensome and harassing,’ ‘assumes
 facts not in evidence,’ privacy, and attorney-client privilege/work product protection”).

          “A party seeking discovery may move for an order compelling an answer” or “production[.]”
 FED. R. CIV. P. 37(a)(3)(B)(iii), (iv). “[A]n evasive or incomplete disclosure, answer, or response
 must be treated as a failure to disclose, answer or respond.” FED. R. CIV. P. 37(a)(4). “The party
 moving to compel bears the burden of demonstrating why the information sought is relevant and
 why the responding party’s objections lack merit.” Bluestone Innovations LLC v. LG Elecs. Inc.,
 No. C-13-01770 SI (EDL), 2013 WL 6354419, at *2 (N.D. Cal. Dec. 5, 2013) (citation omitted). In
 addition, “relevancy alone is no longer sufficient to obtain discovery, the discovery requested must
 also be proportional to the needs of the case.” Centeno v. City of Fresno, No. 1:16-CV-653 DAD
 (SAB), 2016 WL 7491634, at *4 (E.D. Cal. Dec. 29, 2016) (citing In re Bard IVC Filters Prod. Liab.
 Litig., 317 F.R.D. 562, 564 (D. Ariz. 2016)).

                                                 III.
                                             DISCUSSION

 A.      INTERROGATORIES NOS. 26, 27, AND 28

         1.      Applicable Law

         Federal Rule of Civil Procedure 33 governs interrogatories to parties. See FED. R. CIV. P. 33.
 “Unless otherwise stipulated or ordered by the court, a party may serve on any other party no more
 than 25 written interrogatories, including all discrete subparts.” FED. R. CIV. P. 33(a)(1). “Each
 interrogatory must, to the extent it is not objected to, be answered separately and fully in writing
  Page 4 of 10                        CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
Case 5:20-cv-01383-VAP-KK Document 18 Filed 03/05/21 Page 5 of 10 Page ID #:660



 under oath.” FED. R. CIV. P. 33(b)(3). “The grounds for objecting to an interrogatory must be
 stated with specificity. Any ground not stated in a timely objection is waived unless the court, for
 good cause, excuses the failure.” FED. R. CIV. P. 33(b)(4).

         2.      Analysis

                 a.       Interrogatories Nos. 26 and 27

          Interrogatory No. 26 requests Plaintiff “state all facts that [Plaintiff] contend support
 [Plaintiff’s] contention that this case is manageable as a class action.” JS at 11.

          Interrogatory No. 27 requests Plaintiff “state all facts that describe [Plaintiff’s] trial plan.”
 Id. at 17.

          Plaintiff objects in his Responses and First and Second Supplemental Responses to
 Interrogatories Nos. 26 and 27 on multiple grounds, including the requests are (a) overbroad; (b)
 unduly burdensome and oppressive; (c) vague and ambiguous; (d) not limited to a specific time
 scope; (e) neither relevant to the subject matter of this action nor reasonably calculated to lead to the
 discovery of admissible evidence; (f) an invasion of Plaintiff’s and third parties’ privacy; (g) assuming
 facts not found in evidence, (h) calling for a legal conclusion; (i) seeking information protected by
 the attorney-client privilege or work-product doctrine; (j) premature in the early stages of litigation;
 and (k) seeking information available to Defendant or readily available through a reasonable search.
 Id. at 11-14, 17-20; Ellis Decl., ¶¶ 9, 20, Exs. H, Q. Plaintiff states he will supplement a response to
 Interrogatory No. 26 at a later time and provide the requested trial plan in response to Interrogatory
 No. 27 at the time Plaintiff files his motion for class certification. JS at 13, 20; Ellis Decl., ¶ 20, Ex.
 Q.

         Defendant argues the information sought through Interrogatories Nos. 26 and 27 is relevant
 to Plaintiff’s class certification motion and argues Plaintiff cannot delay his responses. JS at 15-16,
 21-24.

           As an initial matter, the Court notes Plaintiff does not appear to dispute the relevancy of
 Interrogatories Nos. 26 and 27. Id. at 16-17, 22. The information sought by Interrogatories Nos. 26
 and 27 is relevant to Plaintiff’s class certification motion. See FED. R. CIV. P. 23(b)(3)(D) (stating
 that in deciding whether to certify a class, a court must consider “the likely difficulties in managing a
 class action”). The Court, however, finds both interrogatories premature. At this early stage of
 litigation, Plaintiff has not completed discovery necessary for class certification. Plaintiff thus
 cannot provide “all facts” to support his contention that the case is manageable as a class action or
 his trial plan. In addition, a request for all facts to support manageability and a trial plan is
 overbroad at this stage. To the extent Defendant seeks any facts supporting manageability, Plaintiff
 has disclosed facts that support manageability and are in Plaintiff’s possession in the operative
 Complaint and other discovery thus far. See dkt. 1-1, Compl.; Ellis Decl., ¶¶ 9, 20, Exs. H, I, Q, R.

        Accordingly, with respect to Interrogatories Nos. 26 and 27, Plaintiff’s objections based on
 prematurity and overbreadth are SUSTAINED, but Plaintiff’s objection based on relevance is




  Page 5 of 10                         CIVIL MINUTES—GENERAL                         Initials of Deputy Clerk __
Case 5:20-cv-01383-VAP-KK Document 18 Filed 03/05/21 Page 6 of 10 Page ID #:661



 OVERRULED. 1 Defendant’s Motion to Compel further response to Interrogatories Nos. 26 and
 27 is DENIED without prejudice. The Court, however, instructs Plaintiff to provide supplemental
 responses to Interrogatories Nos. 26 and 27 when Plaintiff obtains all facts to support his
 contention that the case is manageable as a class action and his trial plan, or no later than seven (7)
 calendar days prior to filing his motion for class certification.

                    b.     Interrogatory No. 28

            Interrogatory No. 28 poses the following question:

            Is [Plaintiff’s] response to each Request for Admission served with these
            Interrogatories an unqualified admission? If not, for each response that is not an
            unqualified admission:
                     (a)       state the number of the request;
                     (b)       state all facts upon which you base your response;
                     (c)       state the names, addresses, and telephone numbers of all persons
                               who have knowledge of those facts; and
                     (d)       identify all DOCUMENTS and other tangible things that support
                               your response and state the name, address, and telephone number of
                               the person who has each DOCUMENT or thing.

 JS at 26.

         Plaintiff objects in his Responses and First and Second Supplemental Responses to
 Interrogatory No. 28 on multiple grounds, including that Interrogatory No. 28 is (a) overbroad; (b)
 unduly burdensome and oppressive; (c) vague and ambiguous; (d) not limited to a specific time
 scope; (e) neither relevant to the subject matter of this action nor reasonably calculated to lead to the
 discovery of admissible evidence; (f) an invasion of Plaintiff’s and third parties’ privacy; (g) assuming
 facts not found in evidence, (h) calling for a legal conclusion; (i) seeking information protected by
 the attorney-client privilege or work-product doctrine; (j) premature; and (k) seeking information
 available to Defendant or readily available through a reasonable search. Id. at 26-28; Ellis Decl.,
 ¶¶ 9, 20, Exs. H, Q. Nonetheless, Plaintiff provided a substantive response to Interrogatory No. 28
 regarding the admissions that were not unqualified to Requests for Admission Nos. 7, 9-18, but did
 not provide a substantive response to Interrogatory No. 28 regarding Request for Admission No. 4,
 see JS at 31-32. See id. at 28-31; Ellis Decl., ¶¶ 9, 20, Exs. H, Q.

         Defendant argues Plaintiff’s response is insufficient because Plaintiff’s substantive response
 to Interrogatory No. 28 did not address Request for Admission No. 4. JS at 31-32.

        As an initial matter, the Court finds the parties do not dispute the relevance of the
 information sought by this request. Plaintiff, however, appears to contend he did not address
 Request for Admission No. 4 because (a) Defendant did not raise any issue with Plaintiff’s response

 1
         To the extent Plaintiff raises other grounds for objections in his response and supplemental
 responses to Interrogatories Nos. 26 and 27, it appears Plaintiff has abandoned these objections, as
 they were not raised in the joint stipulation, dkt. 15-1. JS. The Court thus OVERRULES any other
 objections to Interrogatories Nos. 26 and 27.

     Page 6 of 10                      CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
Case 5:20-cv-01383-VAP-KK Document 18 Filed 03/05/21 Page 7 of 10 Page ID #:662



 to Request for Admission No. 4 in Defendant’s meet and confer letter, (b) “Plaintiff supplemented
 [h]is response by admitting [Requests for Admission] Nos. 5 and 6 and [denying] [Request for
 Admission] No. 7,” and (c) Plaintiff “explained that Plaintiff did not operate trucks in interstate
 commerce during the scope of his employment with Defendant.” Id. at 32-33. The Court finds
 each of these arguments meritless. Request for Admission No. 4 is different from Requests for
 Admission Nos. 5, 6, and 7. Moreover, Plaintiff fails to explain why he provided a substantive
 response to Interrogatory No. 28 regarding the admissions that were not unqualified to Requests for
 Admission Nos. 7, 9-18, but not the admission that was not unqualified to Request for Admission
 No. 4.

         Accordingly, Plaintiff’s objections are OVERRULED. Defendant’s Motion to Compel
 further response to Interrogatory No. 28 with respect to Plaintiff’s response to Request for
 Admission No. 4 is GRANTED.

 B.      REQUESTS FOR PRODUCTION NOS. 49, 50, 51

         1.      Applicable Law

         Federal Rule of Civil Procedure 34 governs requests for production of documents. See FED.
 R. CIV. P. 34. The requesting party “is entitled to individualized, complete responses to each of the
 [Requests for Production] . . . accompanied by production of each of the documents responsive to
 the request, regardless of whether the documents have already been produced.” Louen v. Twedt,
 236 F.R.D. 502, 505 (E.D. Cal. 2006).

         2.      Analysis

                 a.      Requests for Production Nos. 49 and 50

          Request for Production No. 49 seeks: “For each Facebook account maintained by [Plaintiff]
 please produce [Plaintiff’s] account data for the period during which [Plaintiff] allege[s] [Plaintiff]
 performed work for DEFENDANT showing any activity during DAILY TIMESHEET HOURS.
 ([Plaintiff] may download and print [Plaintiff’s] Facebook data by logging onto [Plaintiff’s] Facebook
 account, selecting ‘Account Settings’ under the ‘Account’ tab on [Plaintiff’s] homepage, clicking on
 the ‘learn more’ link beside the ‘Download Your Information’ tab, and following the directions on
 the ‘Download Your Information’ page.).” JS at 33.

          Request for Production No. 50 seeks: “For each social media account maintained by
 [Plaintiff] please produce [Plaintiff’s] account data for the period during which [Plaintiff] performed
 work for DEFENDANT showing any activity during DAILY TIMESHEET HOURS.” Id. at 38.

          Plaintiff objects in his Response and First and Second Supplemental Responses to Requests
 for Production Nos. 49 and 50 on multiple grounds, including Requests for Production Nos. 49 and
 50 are (a) overbroad; (b) unduly burdensome and oppressive; (c) vague and ambiguous; (d) neither
 relevant to the subject matter of this action nor reasonably calculated to lead to the discovery of
 admissible evidence; (e) calling for speculation and legal conclusion as to the meaning of their terms;
 (f) compound; (g) an invasion of Plaintiff’s and third parties’ privacy; (h) seeking information
 protected by the attorney-client privilege, work-product doctrine, joint defense privilege, common
 interest privilege, or any other applicable privilege, doctrine, or immunity; and (i) seeking
  Page 7 of 10                       CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
Case 5:20-cv-01383-VAP-KK Document 18 Filed 03/05/21 Page 8 of 10 Page ID #:663



 information available to Defendant or readily available through a reasonable search. Id. at 33-35, 38-
 40; Ellis Decl., ¶¶ 9, 20, Exs. I, Q.

          Defendant argues (a) Plaintiff’s personal activity, including his social media activity, during
 his work day is relevant to Plaintiff’s allegation that he worked off the clock without pay and (b)
 there is no authority to support Plaintiff’s position that information sought is subject to privacy
 protections. JS at 35-36, 40-41.

          First, the Court finds the information requested has limited relevance. More importantly,
 this limited relevance is outweighed by the burden of the requests for production. Requiring
 Plaintiff to download and print his Facebook and other social media account data is a particularly
 cumbersome request. Facebook, for example, possesses numerous categories of information about
 its users, including but not limited to, posts users have shared on Facebook, comments users have
 posted, the people users are connected to on Facebook, messages users have exchanged with others,
 groups users belong to, and users’ responses to events. Because Defendant requests Plaintiff’s social
 media activity during the entire time he was employed, which appears to be at least four years, see
 dkt. 1-1, Compl., Plaintiff’s responses may yield hundreds of pages of personal information,
 including information regarding Plaintiff’s substantive communications, photos, interests, and
 contacts. Defendant’s requests for social media account data, thus, pose a weighty intrusion into
 Plaintiff’s personal life. In addition, attempting to redact such information so that it contains only
 the dates and times in which Plaintiff was active on his social medica accounts would be unwieldy
 and time-consuming. Hence, the Court finds Requests for Production Nos. 49 and 50 are not
 proportional to the needs of the case. See FED. R. CIV. P. 26(b).

        Accordingly, Plaintiff’s objections to Requests for Production Nos. 49 and 50 on the basis of
 overbreadth and burden are SUSTAINED. Defendant’s Motion to Compel further response to
 Requests for Production Nos. 49 and 50 is DENIED.

                 b.      Request for Production No. 51

          Request for Production No. 51 seeks: “All DOCUMENTS and/or phone records sufficient
 to show the time and duration of any and all calls, texts, or emails placed or received by [Plaintiff] on
 [Plaintiff’s] personal phone during DAILY TIMESHEET HOURS.” JS at 42.

         Plaintiff objects in his Responses and First and Second Supplemental Responses to Request
 for Production No. 51 on multiple grounds, including that Request for Production No. 51 is (a)
 overbroad; (b) unduly burdensome and oppressive; (c) vague and ambiguous; (d) neither relevant to
 the subject matter of this action nor reasonably calculated to lead to the discovery of admissible
 evidence; (e) calling for speculation and legal conclusion as to the meaning of its terms; (f)
 compound; (g) an invasion of Plaintiff’s and third parties’ privacy; (h) seeking information protected
 by the attorney-client privilege, work-product doctrine, joint defense privilege, common interest
 privilege, or any other applicable privilege, doctrine, or immunity; and (i) seeking information
 available to Defendant or readily available through a reasonable search. Id. at 42-43; Ellis Decl.,
 ¶¶ 9, 20, Exs. I, Q.

        Defendant argues (a) Plaintiff’s personal activity, including his phone activity, during his
 work day is relevant to Plaintiff’s allegation that he worked off the clock without pay and (b) there is

  Page 8 of 10                        CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk __
Case 5:20-cv-01383-VAP-KK Document 18 Filed 03/05/21 Page 9 of 10 Page ID #:664



 no authority to support Plaintiff’s position that information sought is subject to privacy protections.
 Id. at 43-45.

          The Court finds Plaintiff’s personal phone records and documents indicating (1) the time
 Plaintiff made and received calls and (2) the duration of those calls are relevant to the issue of
 whether Plaintiff worked without pay during Plaintiff’s daily timesheet hours. To the extent these
 personal phone records reveal Plaintiff’s or a third party’s personal information, that information
 may be redacted. The Court, however, finds phone records indicating the time of any texts or
 emails placed or received on Plaintiff’s personal phone are not easily accessible and would require
 unwieldy and time-consuming redactions. The Court further notes such records would only be
 relevant to the extent Plaintiff was responding, as opposed to passively receiving, texts or emails.

         Accordingly, Plaintiff’s objections to Request for Production No. 51, as it relates to texts and
 emails, on the basis of burden is SUSTAINED. Plaintiff’s objections to Request for Production
 No. 51, as it relates to phone calls, are OVERRULED. Defendant’s Motion to Compel further
 response to Request for Production No. 51 is thus DENIED IN PART and GRANTED IN PART
 for the reasons set forth above. The Court orders Plaintiff to produce all documents and/or phone
 records sufficient to show the time and duration of any and all calls placed or received by Plaintiff
 on Plaintiff’s personal phone during Plaintiff’s daily timesheet hours and/or hours he purports to
 have worked off the clock.

 C.      ATTORNEY’S FEES

         Defendant seeks an order requiring Plaintiff to pay sanctions for the costs incurred in
 bringing the Motion to Compel. JS at 46.

        Pursuant to Federal Rule of Civil Procedure 37(a)(5)(C), “[i]f the motion is granted in part
 and denied in part, the court . . . may, after giving an opportunity to be heard, apportion the
 reasonable expenses for the motion.” FED. R. CIV. P. 37(a)(5)(C).

         Here, Defendant’s Motion to Compel is granted in part and denied in part. The Court,
 therefore, finds an award of expenses not warranted under these circumstances. Hence,
 Defendant’s request for an award of attorney’s fees incurred in bringing the Motion to Compel is
 DENIED.

                                               IV.
                                           CONCLUSION

       Based upon the foregoing reasons, IT IS THEREFORE ORDERED that Defendant’s
 Motion to Compel is GRANTED IN PART and DENIED IN PART. Accordingly, no later than
 March 12, 2021, Plaintiff shall serve verified supplemental responses to:

         1.      Interrogatory No. 28, only to address Plaintiff’s response that was not an unqualified
                 admission to Request for Admission No. 4, and

         2.      Request for Production No. 51, only to produce all documents and/or phone
                 records sufficient to show the time and duration of any and all calls placed or

  Page 9 of 10                       CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
Case 5:20-cv-01383-VAP-KK Document 18 Filed 03/05/21 Page 10 of 10 Page ID #:665



                   received by Plaintiff on Plaintiff’s personal phone during Plaintiff’s daily timesheet
                   hours and/or hours he purports to have worked off the clock.




   Page 10 of 10                       CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk __
